        Case 1:21-cv-00710-CCC Document 10 Filed 04/22/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JULIO SUAREZ; DANIEL R.                     :   CIVIL ACTION NO. 1:21-CV-710
BINDERUP; DANIEL F. MILLER;                 :
FIREARMS POLICY COALITION,                  :   (Judge Conner)
INC.; and SECOND AMENDMENT                  :
FOUNDATION,                                 :
                                            :
                    Plaintiffs              :
                                            :
             v.                             :
                                            :
COL. ROBERT EVANCHICK,                      :
Commissioner of Pennsylvania                :
State Police,                               :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 22nd day of April, 2021, upon consideration of plaintiffs’

motion (Doc. 8) for summary judgment, which was filed contemporaneously with

plaintiffs’ complaint on April 16, 2021, and the court noting that service has not yet

been effected and discovery has not yet commenced, and thus finding a Rule 56

motion to be premature at this early stage, it is hereby ORDERED that plaintiffs’

motion (Doc. 8) for summary judgment is DENIED as premature and without

prejudice to the refiling thereof after service and a period of discovery.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
